                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

SHAMEKA DYE,                                     §
         Plaintiff,                              §
vs.                                              §     CIVIL ACTION NO.4:17-2405-MGL
                                                 §
NANCY A. BERRYHILL,                              §
Acting Commissioner of Social Security,          §
            Defendant.                           §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES

       This is a Social Security appeal. Pending before the Court is Plaintiff’s motion under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the amount of $3,898.13 and

$22.69 for expenses. Defendant does not oppose the motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it is

the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 20th day of March, 2019, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
